Name: Commission Decision No 3978/89/ECSC of 20 December 1989 fixing the rate of the levies for the 1990 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  iron, steel and other metal industries; NA
 Date Published: 1989-12-29

 Avis juridique important|31989S3978Commission Decision No 3978/89/ECSC of 20 December 1989 fixing the rate of the levies for the 1990 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 380 , 29/12/1989 P. 0014 - 0016*****COMMISSION DECISION No 3978/89/ECSC of 20 December 1989 fixing the rate of the levies for the 1990 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Whereas, in view of the variations in average values recorded during the reference period, Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (1) should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1990 financial year at ECU 435 million; whereas that budget, which was adopted by the Commission of the European Communities on 20 December 1989 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1990, namely ECU 172 million; Whereas the estimated yield of the levies at a rate of 0,01 % is ECU 5 550 000, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1990 shall be 0,31 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52, as last amended by Article 2 of Decision No 4031/88/ECSC (2), is hereby amended to read as follows: 'Article 2 The average value in ecus of the products on which the levies are assessed shall, from 1 January 1990, be as follows: (ECU) // // // Product // Average value // // // Brown coal briquettes and semi-coke derived from brown coal // 58,54 // Hard coal of all categories // 79,72 // Pig iron other than that used for making ingots // 174,38 // Steel in ingots // 262,10 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 436,84' // // Article 3 Article 4 of Decision No 3-52, as last amended by Article 3 of Decision No 4031/88/ECSC, is hereby amended to read as follows: 'Article 4 The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in ecus: 1.2 // // // Product // Assessment January 1990 and subsequent months, and collection March 1990 and subsequent months // // // Brown coal briquettes and semi-coke derived from brown coal (1) // 0,18147 // Hard coal of all categories (2) // 0,24713 // Pig iron other than that used for making ingots // 0,38488 // Steel in ingots // 0,70995 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 0,32882 // // (1) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (2) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2-52, less 14 %. The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC, as amended by Decision No 3334/80/ECSC.' Article 4 This Decision shall enter into force on 1 January 1990. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ of the ECSC No 1, 30. 12. 1952, p. 4. (2) OJ No L 355, 23. 12. 1988, p. 33. ANNEX ECSC OPERATING BUDGET FOR 1990 (ECU million) 1.2.3.4 // // // // // Requirements // Estimates // Resources // Estimates // // // // 1.2.3.4.5 // Operations to be financed from current resources (non-repayable) 1. Administrative expenditure 2. Aid for redeployment (Article 56) 3. Aid for research (Article 55) 3.1. Steel 3.2. Coal 3.3. Social 4. Interest subsidies 4.1. Investment (Article 54) 4.2. Conversion (Article 56) 5. Social measures connected with restructuring of the steel industry (Article 56) 6. Social measures connected with restructuring of the coal industry (Article 56) // 5 184 88 68 50 40 // 41 34 13 10 58 // Resources for the financial year 1. Current resources: 1.1. Yield from at 0,31 % levy 1.2. Net balance from previous year 1.3. Fines and surcharges for late payment 1.4. Miscellaneous 2. Cancellation of commitments unlikely to be implemented 3. Unused resources carried over from 1989 4. Exceptional revenue for social measures connected with restructuring of the ECSC industries 5. Contingency reserve // 172 139 14 p.m. 60 p.m. 50 p.m. // // 435 // // // 435 // Operations financed by loans from non-borrowed funds 7. Workers' housing // 12 // // Origin of non-borrowed funds 6. Special reserve and former ECSC Pension Fund // 12 // // // // //